Case 2:20-cv-01121-CRE Document 8-4 Filed 08/12/20 Page1of1

|

2020/8/7 Connie Lemke | LinkedIn

Q Search _

 

 

 

 

 

More... |

Slippery Rock University of
Pennsylvania
Slippery Rock University of
Pennsylvania

 

Connie Lemke - 1st
Teaching Assistant at Slippery Rock University of Pennsylvania

 

 

Greater Pittsburgh Area - 66 connections - Contact info

 

 

Yili, you're skilled in Teaching

 

You've both worked at Sllppery Rock University of Pennsylvania
Want to endorse Connie for Teaching?

 

 

 

 

Skip

 

 

 

x
MA

 

 

People Also View

Azure ji

3rd
Commur

Slippery

 

wanda |
Medical |

Technolo

 

Kaylee |

« 3rd
Student ,

Slippery

 

Wesley
TLC Stud

Slippery

 

Debora
e 2nd

Professo
Rock Uni

Haley V
Risk Mar

 

 

Highlights

 

 

ais E

 

https://www.linkedin.com/in/connie-lemke-970985 148/

1/4
